Dismissed and Memorandum Opinion filed January 18, 2007







Dismissed
and Memorandum Opinion filed January 18, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00777-CV
____________
 
SARMA SUBRAHMANYA CHALLA, M.D., and

EDWARD MANUEL PINA, M.D.,
Appellants
 
V.
 
WILLA JEAN HILBORN, Individually
and as Representative of All Wrongful Death Beneficiaries and as Representative
of the Estate of 
CHARLES ALLEN HILBORN, SR.,
Appellees
 

 
On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2005-51488
 

 
M E M O R A N D U M   O P I N I O N
Appellants
each filed a notice of interlocutory appeal from the trial court=s orders denying their motions to
dismiss signed August 14, 2006, and August 23, 2006.  On December 29, 2006,
Edward Manuel Pina, M.D., filed a motion to dismiss his appeal because the
parties have reached a settlement agreement.  On January 3, 2007, Sarma
Subrahmanya Challa, M.D., filed a motion to dismiss his appeal for the same
reason.  The motions are granted.  See Tex.
R. App. P. 42.1.  




Accordingly,
the appeals are ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
18, 2007.
Panel consists of Chief Justice Hedges and Justices Fowler and Edelman.